
	
		III
		111th CONGRESS
		2d Session
		S. CON. RES. 63
		IN THE SENATE OF THE UNITED STATES
		
			May 18, 2010
			Mr. Johnson submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that
		  Taiwan should be accorded observer status in the International Civil Aviation
		  Organization (ICAO). 
	
	
		Whereas the Convention on International Civil Aviation,
			 signed in Chicago, Illinois, on December 7, 1944, and entered into force April
			 4, 1947, approved the establishment of the International Civil Aviation
			 Organization (ICAO), stating The aims and objectives of the Organization
			 are to develop the principles and techniques of international air navigation
			 and to foster the planning and development of international air transport so as
			 to . . . meet the needs of the peoples of the world for safe, regular,
			 efficient and economical air transport;
		Whereas, following the terrorist attacks of September 11,
			 2001, the ICAO convened a High-level Ministerial Conference on Aviation
			 Security that endorsed a global strategy for strengthening aviation security
			 worldwide and issued a public declaration that a uniform approach in a
			 global system is essential to ensure aviation security throughout the world and
			 that deficiencies in any part of the system constitute a threat to the entire
			 global system, and that there should be a commitment to foster
			 international cooperation in the field of aviation security and harmonize the
			 implementation of security measures;
		Whereas, on January 22, 2010, the Secretary General of the
			 ICAO stated, The attempted sabotage of Northwest Airlines Flight 253 on
			 December 25, 2009 is a vivid reminder that security threats transcend national
			 boundaries and can only be properly addressed through a global strategy based
			 on effective international cooperation.;
		Whereas the Taipei Flight Information Region, under the
			 jurisdiction of the Republic of China (Taiwan), covers an airspace of 176,000
			 square nautical miles and provides air traffic control services to over
			 1,350,000 flights annually along 12 international and 4 domestic air
			 routes;
		Whereas over 174,000 international flights carrying more
			 than 35,000,000 passengers travel to and from Taiwan annually, reflecting its
			 importance as an air transport hub linking Northeast and Southeast Asia;
		Whereas a total of 30 airlines, 23 of which are
			 foreign-owned, provide scheduled flights to Taiwan;
		Whereas airports in Taiwan handle more than 1,580,000
			 metric tons of air cargo annually;
		Whereas Taiwan Taoyuan International Airport was ranked in
			 2009 by the Airports Council International as the world's 8th and 18th largest
			 airport by international cargo volume and number of International passengers,
			 respectively;
		Whereas exclusion from the ICAO since 1971 has impeded the
			 efforts of the Government of Taiwan to maintain civil aviation practices that
			 comport with evolving international standards, due to its inability to contact
			 the ICAO for up-to-date information on aviation standards and norms, secure
			 amendments to the organization's regulations in a timely manner, obtain
			 sufficient and timely information needed to prepare for the implementation of
			 new systems and procedures set forth by the ICAO, receive technical assistance
			 in implementing new regulations, and participate in technical and academic
			 seminars hosted by the ICAO;
		Whereas, despite these impediments and irrespective of its
			 inability to participate in the ICAO, the Government of Taiwan has made every
			 effort to comply with the operating procedures and guidelines set forth by the
			 organization;
		Whereas, despite this effort, the exclusion of Taiwan from
			 the ICAO has prevented the organization from developing a truly global strategy
			 to address security threats based on effective international cooperation,
			 thereby hindering the fulfillment of its overarching mission to meet the
			 needs of the peoples of the world for safe, regular, efficient and economical
			 air transport;
		Whereas the United States, in the 1994 Taiwan Policy
			 Review, clearly declared its support for the participation of Taiwan in
			 appropriate international organizations, in particular, on September 27, 1994,
			 with the announcement by the Assistant Secretary of State for East Asian and
			 Pacific Affairs that, pursuant to the Review and recognizing Taiwan's important
			 role in transnational issues, the United States will support its
			 membership in organizations where statehood is not a prerequisite, and [the
			 United States] will support opportunities for Taiwan's voice to be heard in
			 organizations where its membership is not possible;
		Whereas section 4(d) of the Taiwan Relations Act (22
			 U.S.C. 3303(d)) declares, Nothing in this Act may be construed as a
			 basis for supporting the exclusion or expulsion of Taiwan from continued
			 membership in any international financial institution or any other
			 international organization.; and
		Whereas ICAO rules and existing practices have allowed for
			 the meaningful participation of noncontracting countries as well as other
			 bodies in its meetings and activities through granting of observer status: Now,
			 therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)meaningful
			 participation by the Government of Taiwan as an observer in the meetings and
			 activities of the International Civil Aviation Organization (ICAO) will
			 contribute both to the fulfillment of the ICAO's overarching mission and to the
			 success of a global strategy to address aviation security threats based on
			 effective international cooperation;
			(2)the United States
			 Government should take a leading role in gaining international support for the
			 granting of observer status to Taiwan in the ICAO for the purpose of such
			 participation; and
			(3)the Department of
			 State should provide briefings to or consult with Congress on any efforts
			 conducted by the United States Government in support of Taiwan's progress
			 toward observer status in the ICAO.
			
